J-S01001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: Z.D., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.D., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2350 EDA 2019

                  Appeal from the Order Entered July 17, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                          No(s): 51-FN-001411-2017,
                            CP-51-DP-0001507-2017

    IN THE INTEREST OF: Z.N.D., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.D., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2353 EDA 2019

                      Appeal from the Decree July 17, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                          No(s): 51-FN-001411-2017,
                           CP-51-AP-0000488-2019


BEFORE:      BOWES, J., KUNSELMAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BOWES, J.:                             FILED FEBRUARY 13, 2020

        M.D. (“Mother”) appeals from the decree entered on July 17, 2019, that

granted the petition filed by Philadelphia Department of Human Services


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01001-20



(“DHS”) to involuntarily terminate her parental rights to her son, Z.D. a/k/a

Z.N.D. (“Z.D.”).1 We affirm.2

       The trial court summarized the procedural and factual history as follows:

             The relevant facts and procedural history of this case are as
       follows: [Z.D. was born in December 2016, and] has been in care
       continuously since June 6, 2017[, when DHS obtained an order of
       protective custody because the child lacked appropriate care and
       Mother could not be located]. On October 10, 2017, [Z.D.] was
       adjudicated dependent and committed to DHS because [Z.D.] “is
       without proper care or control, subsistence, education as required
       by law, or other care or control necessary for his physical, mental,
       or emotional health, or morals.” [DHS filed the goal change and
       termination of parental rights petitions on July 2, 2019.] At a
       [combined goal change/termination] hearing held by this [c]ourt
       on July [1]7, 2019,[3] Jacob Kittel, the case manager[,] Turning
       Points for Children, testified that DHS first became aware of [Z.D.]
       and his family when a report was called in where [Z.D.] had not
____________________________________________


1 By separate decrees entered the same date, the trial court involuntarily
terminated the parental rights of any unknown father and putative father. No
unknown father or putative father has filed an appeal or is a party to the
instant appeals.

2 Mother also appealed the contemporaneous juvenile court order changing
Z.D.’s permanent placement goal from reunification to adoption.                On
September 30, 2019, we consolidated the appeals sua sponte. However, since
Mother neglected to oppose the goal change in the statement of questions
involved section of her brief or present any argument related to the goal
change in her brief, that claim is waived. See In re W.H., 25 A.3d 330, 339
n.3 (Pa.Super. 2011) (“[W]here an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is
waived.”). Hence, we affirm the goal change order without further discussion.

3 Mother attended the hearing and was represented by counsel. Then two-
and-one-half-year-old Z.D. was represented by a guardian ad litem and a child
advocate. In addition to Mr. Kittel, DHS presented H.O., foster mother
(“Foster Mother”), as well as Exhibits DHS 1 through 3. The child advocate
presented the testimony of Roya Paller, a forensic social worker, whose report
was admitted as Exhibit C-1. Mother did not present any evidence.

                                           -2-
J-S01001-20


      been seen by a doctor “from 17 days old to four months old.” It
      was also reported that [Z.D.] was born positive for marijuana.

             Based on those concerns, Mr. Kittel further testified that his
      agency established case plan objectives that remained constant
      throughout the life of the case.        Mother’s single case plan
      [(“SCP”)] objectives throughout the life of the case were as
      follows: (1) attend CEU (“Clinical Evaluation Unit”) for a dual
      diagnosis: (2) attend three random drug screen[s] prior to
      hearings; (3) attend supervised visitation at the agency; (4)
      attend ARC (“Achieving Reunification Center”) for employment,
      housing, and parenting; (5) attend NET West after she completed
      the dual diagnosis. In regards to Mother’s compliance with her
      [o]bjectives, Mr. Kittel testified that Mother was non-compliant
      with her goals. Mother “did not attend a random screen until . . .
      April”.

            Mother was also offered supervised visits with [Z.D. during
      2017] at the agency but Mother hadn’t been consistently visiting.
      Mother’s last visit with [Z.D.] was on 1/23/19. Mr. Kittel testified
      that there ha[d] been 51 documented visitations offered
      throughout the life of the case and that “since 2017, [Mother] has
      missed a total of 27 of those 51 visits.” Mr. Kittel further testified
      that there doesn’t seem to be evidence of a bond between Mother
      and [Z.D.].

             With respect to [Z.D.], Mr. Kittel testified that [Z.D.] refers
      to the foster [p]arent [-a preadoptive resource-] as Mom and that
      [Z.D.] is bonded with the foster parent. Mr. Kittel also testified
      that [Z.D.] “has all the love and care” in the foster home, that “all
      his needs are being met,[”] [and that he] has [“]built . . . a
      relationship with his foster mother as well as his foster brother
      . . . and . . . seems to [just] be [doing] extremely well” in that
      home. Mr. Kittel further testified that he believes that it would be
      in the best interest of [Z.D.] that Mother’s right[s] be terminated.

            Based on the foregoing testimony, this [c]ourt issued a[n
      order] changing the permanent plan goal for [Z.D.] to adoption,
      and [a decree] involuntarily terminating Mother’s parental rights
      under 23 Pa.C.S.A. §§ [2511(a)(1)], (2), (5), and (8), and finding,
      in accordance with 23 Pa.C.S.A. § 2511(b), that such termination
      best serves the developmental, physical, and emotional needs and
      welfare of [Z.D.].

Trial Court Opinion, 10/8/19, at 1-3 (citations to record omitted).


                                      -3-
J-S01001-20



      Mother filed timely notices of appeal and concise statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). She

raises the following issues for our review:

      1. Whether the trial court erred by terminating the parental rights
      of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(1) without clear
      and convincing evidence of [M]other’s intent to relinquish her
      parental claim or refusal to perform her parental duties.

      2. Whether the trial court erred by terminating the parental rights
      of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(2) without clear
      and convincing evidence of [M]other’s present incapacity to
      perform parental duties.

      3. Whether the trial court erred by terminating the parental rights
      of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(5) without clear
      and convincing evidence to prove that reasonable efforts were
      made by [DHS] to provide [M]other with additional services and
      that the conditions that led to placement of [Z.D.] continue to
      exist.

      4. Whether the trial court erred by terminating the parental rights
      of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(a)(8) without clear
      and convincing evidence that the conditions that led to placement
      of [Z.D.] continue to exist when [M]other presented evidence of
      compliance with the goals and objectives of her family service
      plan.

      5. Whether the trial court erred by terminating the parental rights
      of [M]other pursuant to 23 Pa.C.S.A. [§] 2511(b) without clear
      and convincing evidence that there is no parental bond between
      [M]other and [Z.D.] and that termination would serve the best
      interest of [Z.D.].

Mother’s brief at 7.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and

                                     -4-
J-S01001-20


      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
      2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). As we previously stated, “The

trial court is free to believe all, part, or none of the evidence presented and is

likewise free to make all credibility determinations and resolve conflicts in the

evidence.” In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation

omitted). Thus, “if competent evidence supports the trial court’s findings, we

will affirm even if the record could also support the opposite result.” In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of the

grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under [§] 2511, the court must
      engage in a bifurcated process prior to terminating parental rights.
      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [§] 2511(a).         Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [§] 2511(b): determination of the needs
      and welfare of the child under the standard of best interests of the


                                      -5-
J-S01001-20


      child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      In the case sub judice, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). In order to affirm

a termination of parental rights, we need only agree with the trial court as to

any one subsection of § 2511(a), as well as § 2511(b). See In re B.L.W.,

843 A.2d 380, 384 (Pa.Super. 2004) (en banc). Here, we analyze the court’s

termination decree pursuant to § 2511(a)(2) and (b), which provide as

follows:

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

              ....

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.


                                      -6-
J-S01001-20


           ....

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S. § 2511(a)(2), and (b).

     With regard to termination of parental rights pursuant to § 2511(a)(2),

we have indicated,

     In order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)).               Hence,

“[p]arents are required to make diligent efforts towards the reasonably



                                     -7-
J-S01001-20



prompt assumption of full parental responsibilities . . . [, and] . . . [a] parent’s

vow to cooperate, after a long period of uncooperativeness regarding the

necessity or availability of services, may properly be rejected as untimely or

disingenuous.” In re A.L.D., supra at 340 (internal quotation marks and

citations omitted).

      In concluding that DHS presented clear and convincing grounds to

terminate Mother’s parental rights pursuant to § 2511(a)(2), the trial court

stated as follows:

            Applying [M.E.P.] and the elements set forth under [§]
      2511(a)(2) to the instant case, it is clear that DHS met their
      burden of demonstrating that termination was proper.       The
      evidence established that “incapacity” and “refusal” under [§]
      2511(a)(2) existed given that Mother failed to demonstrate a
      concrete desire or ability to care for [Z.D.]

            Mother failed to cooperate with her goals throughout the life
      of the case, including parenting classes and visitation. Parenting
      classes are important given that [Z.D.] was adjudicated
      dependent based on the fact that [Z.D.] was “without proper care
      or control”. Mother also failed to establish any stability in her life
      with regard to housing. Moreover, the evidence established that
      “neglect” existed given that Mother had missed most of the visits
      with her [c]hild. This [c]ourt found that [M]other’s failure to
      comply with her goals and consistently visit [Z.D.] has left [Z.D.]
      without essential parental care, and the cause of such neglect,
      refusal and continued incapacity will not be remedied by Mother.
      Based on the foregoing, this [c]ourt found that competent
      evidence existed to justify the termination of Mother’s parental
      rights pursuant to [§ 2511(a)(2)].

Trial Court Opinion, 10/8/19, at 7 (citations omitted).




                                       -8-
J-S01001-20



      Mother argues that she has remedied the conditions that caused Z.D. to

be placed in DHS’s care and has the present capacity to parent her son.

Mother’s brief at 12. She asserts,

            Mother, M.D., has documented a present capacity to care
      for her child. Mother has successfully engaged in the drug and
      alcohol program at NET W[est]. Mother has documented her
      continued sobriety by consistently provid[ing] negative drug
      screens at CEU and NET West. Mother completed the housing at
      ARC and has secured appropriate housing. Mother has completed
      the employment program at ARC and is gainfully employed.
      Mother has completed the parenting program at ARC, and most
      importantly, she is actively parenting [Z.D.]’s brother after
      reunification with him. No evidence was offered at the termination
      of parental rights hearing to indicate that [M]other lacks the
      present capacity to care for [Z.D.] Rather, [M]other has resolved
      the issues that contributed to the adjudication of [Z.D.] and his
      brother and has established her present capacity to parent both
      of her children.

            There are no grounds to terminate [M]other’s parental
      rights under [§ 2511(a)(2)] because there is no clear and
      convincing evidence of present incapacity and all conditions that
      contributed to her previous incapacity have been remedied.

Id.

      As we outline infra, the certified record supports the trial court’s

determination    that   statutory    grounds    for   termination   exist   under

§ 2511(a)(2). Stated plainly, contrary to Mother’s assertions, Mother failed

to complete the objectives of the single case plan.

      As the trial court highlighted in the Rule 1925 opinion, Mr. Kittel testified

that Mother’s objectives included attending CEU for a dual diagnosis and

submitting random drug screens prior to hearings.         After completing dual

diagnosis, she was required to attend NET West, supervised visitation, and


                                      -9-
J-S01001-20



ARC for counseling in employment, housing, and parenting. N.T., 7/17/19, at

9.   Mr. Kittel confirmed that Mother’s compliance with these objectives

declined from “moderately compliant” on February 13, 2018, to “minimal[ly]”

compliant on December 4, 2018, and “no compliance” on March 13, 2019. Id.

at 20-21.

      Mother initially failed to complete the CEU dual diagnosis assessment

during October 2017. However, following a subsequent order she eventually

completed the assessment in April of 2018.        Mother tested positive for

cannabis during January, April, and September 2018. See DHS Exhibit 3. Her

court-ordered participation with NET West followed a similar path. While she

ultimately completed the intake for NET West on April 4, 2019, and attended

intensive outpatient since that date, she was previously discharged from the

program in 2018 for lack of attendance, and she failed to attend multiple

random drug screens. N.T., 7/17/19, at 10-11, 13-14, 18-19. Specifically,

Mr. Kittel reported Mother’s failure to submit twenty-eight random drug

screens between August 28, 2018 and April 1, 2019. Id. at 15-16. Moreover,

in February 2019, Mother gave birth to a second child who tested positive for

marijuana. Id. at 16-17.

      With regard to ARC, Mr. Kittel related that Mother failed to satisfy the

requirements of the ARC program. She did not complete parenting classes,

and she lacked appropriate housing for Z.D. Mr. Kittle explained that Mother

“resides in a home in which she has one bedroom where [she] and her . . .

newest-born baby . . . reside.” Id. at 9. The bedroom had space only for

                                    - 10 -
J-S01001-20



Mother’s bed and a crib.     Id. at 32-22.    Moreover, as it relates to the

employment component, despite holding different jobs as a cook since Z.D.’s

placement, Mother was unemployed when the hearing occurred. Id. at 9-10.

      Lastly, as to visitation, Mr. Kittel explained that Mother was to have

weekly supervised visitation with Z.D. at the agency. Id. at 19. He testified

that, of the fifty-one total visits offered since 2017, Mother attended twenty-

seven.   Id. at 19-20.   Her last visit with Z.D. was on January 23, 2019,

approximately five months before DHS filed its petition to terminate her

parental rights.   Id. at 19.   Eventually, Mother was removed from the

visitation schedule because she had missed three consecutive visits.

      The foregoing evidence belies Mother’s claim of compliance with the

court-ordered services and substantiates the trial court’s conclusion that

Mother’s repeated and continued incapacity, abuse, neglect, or refusal has

caused Z.D. to be without essential parental control or subsistence necessary

for her physical and mental well-being, and Mother cannot or will not remedy

this situation. See In re Adoption of M.E.P., supra at 1272. Accordingly,

we do not disturb it.

      We next determine whether the court erred in concluding that

terminating Mother’s parental rights served Z.D.’s needs and welfare pursuant

to § 2511(b). As to § 2511(b), our Supreme Court stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,

                                    - 11 -
J-S01001-20


      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa.Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., supra at 267. “In cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-63

(Pa.Super. 2008) (citation omitted).

      When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, § 2511(b) does not require a formal bonding evaluation.”

In re Z.P., supra at 1121 (internal citations omitted).

      In finding that the termination of Mother’s parental rights served Z.D.’s

developmental, emotional, and physical needs and welfare pursuant to

§ 2511(b), the trial court reasoned as follows:

            In the instant matter, this [c]ourt determined that [Z.D.]
      would not suffer irreparable emotional harm if Mother’s parental
      rights were terminated. There was compelling testimony that
      [Z.D.] is not bonded with Mother. Mother failed to offer any
      evidence establishing the existence of a parent-child bond. The
      testimony demonstrated that [Z.D.]’s primary bond is with [his
      pre-adoptive] foster parent and that the foster parent assist[s]
      [Z.D.] with [his] daily needs. Additionally, in determining that
      termination would best serve the needs and welfare of [Z.D.], this
      [c]ourt considered that Mother had not been able to meet [Z.D.]’s


                                    - 12 -
J-S01001-20


      emotional, physical, and developmental needs, or provide [Z.D.]
      with a healthy, safe environment for almost two years.
      Furthermore, this [c]ourt found Mother’s numerous missed visits
      creates a situation where she is unable to foster a meaningful and
      healthy parental connection.

Trial Court Opinion, 10/8/19, at 10 (citations to record omitted).

      Mother argues that termination of her parental rights is not in Z.D.’s

best interest since she and Z.D. have a “strong emotional bond,” and because

termination would sever any relationship between Z.D. and his sibling.

Mother’s brief at 14. Mother asserts,

             Mother and her child have a strong emotional bond. Mother
      was [Z.D.]’s exclusive caregiver during the first 6 month[s] of
      [Z.D.]’s life. Mother breastfed [Z.D.], fed him, bathed him and
      nursed him back to health when he was ill. An indisputable and
      unbreakable bond between mother and child was formed during
      this formative period that was crucial to [Z.D.]’s development and
      well-being. Mother visited with her child after adjudication despite
      CUA’s failure to offer assistance with transportation. Mother only
      missed an average of 9 visits a year, often overcoming
      tremendous obstacles to attend visits. Additionally, termination
      of [M]other’s parental rights has destroyed the bond between
      [Z.D.] and [his sibling]. No evidence was presented at the
      termination of parental rights hearing to establish that destroying
      this fraternal bond would be in the best interest of the child.

            There are no legal grounds to terminate [M]other’s parental
      rights under [§ 2511(b)] because there was no clear and
      convincing evidence offered at trial to establish that termination
      would serve the best interest of [Z.D.]. Mother has established
      that a strong emotional bond exists between her and her child,
      and that she can provide for [Z.D.]’s needs. Termination of
      [M]other’s parental rights would not best serve the
      developmental, physical and emotional needs of [Z.D.]. Mother
      has a strong emotional bond with her child, and termination of
      [M]other’s parental rights would severely and irreparably harm
      [Z.D.] emotionally.

Id.


                                     - 13 -
J-S01001-20



       Again, we discern no abuse of discretion.         Critically, Z.D. has been

placed in his pre-adoptive resource home since June 2017, when he was five

months old.4      N.T., 7/17/19, at 8, 25, 39-40.        Z.D. is thriving in that

environment, and he bonded with his Foster Mother, whom he calls mom, as

well as his foster brother. Id. at 22, 24-26, 40, 47. Mr. Kittel stated,

             [Z.D.] has been residing in this . . . home since June of
       2017. For the majority of his life that he’s been there, he’s only
       known this home as his. He has all the love and care that he gets
       in the home. He’s up to date with medical and dental. All his
       needs are being met in this home. He attends child -- daycare.
       He’s built a relationship with his foster mother as well as his foster
       brother and seems to just be doing extremely well in this home.

Id. at 26. Further, when asked to describe how Z.D. and his four-year-old

foster brother, [P.], get along, Mr. Kittel indicated, “Very, very well. . . . [Z.D.]

follows [P.] around all the time.” Id. at 24. Moreover, Mr. Kittel testified that

there is no bond between Z.D. and Mother, who had not visited in

approximately five months at the time of the hearing. Id. at 22. While he

observed a positive interaction between Mother and Z.D. in late fall/early

winter 2018, but there is no evidence that the connection that Mother felt

toward her son was reciprocal. Id. at 35-36. Accordingly, he opined that it

would be in Z.D.’s best interest to terminate Mother’s parental rights. Id. at

23. He expressed that, while Z.D. would experience harm if separated from

____________________________________________


4 We observe that the witnesses appear to incorrectly indicate that Z.D. had
been in care since he was four months old. As Z.D. has been in care since
June 6, 2017, he would have been in care since he was just over five months
old.

                                          - 14 -
J-S01001-20



Foster Mother, he would not suffer any harm if Mother’s parental rights were

terminated. Id. at 22-23.

      Roya Paller, Z.D.’s forensic social worker, confirmed Mr. Kittel’s position

that Z.D. does not know Mother. Id. at 49. She further testified,

            [Z.D.] has been in the home since he was four months old.
      So, truthfully, it is really the only home he’s known. And because
      bond at that age is so important, the maintaining of the visits
      would seal the bond. And[,] because the visits have not been
      consistent, his bonding has been to his foster mother.

Id. at 47. Ms. Paller similarly recognized that Z.D. would experience harm if

removed from his current foster home. She stated, “[T]he thing is that he’s

so bonded because this is just a functioning family home that the severing of

that bond would cause undue trauma[.] . . .       It would be removing a child

from what child perceives as mother, brother, and home for no apparent

reason.”   Id. at 47.    She ultimately opined, “I think it would be [an]

unnecessary traumatic event to remove [Z.D.] from a very stable, loving

home because it’s all he knows.” Id. at 49.

      Thus, notwithstanding Mother’s protestations to the contrary, there is

no evidence of “[a]n indisputable and unbreakable bond” between her and

Z.D., that was formed during the first five months of the child’s life. Mother’s

brief at 14. Likewise, the record is bereft of evidence that would demonstrate

a bond between Z.D. and his sibling in Mother’s care. To the contrary, the

certified record supports the trial court’s finding that Z.D.’s developmental,

physical and emotional needs and welfare favor terminating Mother’s parental



                                     - 15 -
J-S01001-20



rights pursuant to § 2511(b) so that he can be adopted by Foster Mother. See

T.S.M., supra at 267.

      While Mother may profess to love Z.D., a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental rights.

In re Z.P., supra at 1121. At the time of the hearing, Z.D. had been in

placement for approximately two years, almost his entire life, and he is

entitled to permanency and stability. As this Court previously stated, a child’s

life “simply cannot be put on hold in the hope that [a parent] will summon the

ability to handle the responsibilities of parenting.” Id. at 1125. Rather, “a

parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa.Super. 2004) (citation omitted).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights under 23 Pa.C.S. § 2511(a)(2) and (b), and changed Z.D.’s

permanent placement goal to adoption.

      Decree affirmed. Order affirmed.




                                      - 16 -
J-S01001-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/13/20




                          - 17 -